Citation Nr: 1310165	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  11-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO granted service connection and assigned an initial 10 percent rating for CAD, effective October 20, 2009.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002). 

In his October 2011 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing.  An October 2012 letter advised him that he was scheduled for a hearing in December 2012.  However, in November 2012, the Veteran indicated that he would not be able to attend the December 2012 hearing, and asked that his hearing be rescheduled.  It appears that the Veteran may be scheduled for a Travel Board hearing in May 2013.  In any event, remand of the claim is necessary to ensure that the Veteran is afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a hearing before a Veterans Law Judge.  As noted above, it appears that he may already be scheduled for a Travel Board hearing in May 2013.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

